Cas@¢ 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 1 of 48 PagelD: 1

Ronald L. Israel, Esq.

Abigail J. Remore, Esq.

Chiesa Shahinian & Giantomasi PC

ONE BOLAND DRIVE

WEST ORANGE, NJ 07052

Telephone: 973.325.1500

Facsimile: 973.325.1501

Email: risrael@csglaw.com; ajremore@csglaw.com
Attorneys for Plaintiff Megaforce Records, Inc.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

MEGAFORCE RECORDS, INC., Civil Action No.:

Plaintiff, Document Electronically Filed
vs: COMPLAINT
TIMOTHY MCMURTRIE and KENNETH
BALLONE Jury Trial Demanded

Defendants.

 

 

Plaintiff, Megaforce Records, Inc. (hereinafter “Megaforce” or “Plaintiff), with an
address of 900 Broadway, New York, New York 10003, by and through its attorneys, for its
complaint against defendants, Timothy McMurtrie, with an address of 14 Summit Avenue,
Garfield, New Jersey 07026 (hereinafter “McMurtrie”), and Kenneth Ballone, with an address
of 13012 Exinite Drive, Reno, Nevada 89506 (hereinafter “Ballone” and, together with
McMurtrie, the “Defendants”), alleges as follows:

NATURE OF ACTION

1. This is an action under the trademark and service mark laws of the United

States, specifically 15 U.S.C. § 1051 et seq. (hereinafter “Lanham Act’), the statutes and

common law of the State of New Jersey and the common law of the State of New York

 

 

 
Cas

 

 

@ 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 2 of 48 PagelD: 2

seeking: (a) a permanent injunction prohibiting Defendants from utilizing the M.O.D. name and
mark and all related intellectual property; (b) damages, litigation costs and fees, including
attorney’s fees, as a result of Defendants’ unfair competition with Plaintiff; and (c) to bar the
registration of U.S. Trademark Application Serial No. 87/435,143.

THE PARTIES

2. Plaintiff Megaforce is a corporation duly organized and existing under the laws
of the State of New York with its principal place of business located in New York, New York.

3, Defendant McMurtrie is an individual with an address of 14 Summit Avenue,
Garfield, New Jersey 07026.

4. Defendant Ballone is an individual with an address of 13012 Exinite Drive,
Reno, NV 89506.

5. Upon information and belief, defendants are partners in a joint business venture
in connection with attempting to release musical recordings and provide live musical
performances under the marks M.O.D. (METIIOD OF DESTRUCTION) and/or M.O.D.
CLASSIC.

JURISDICTION, VENUE AND STANDING

6. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
§§ 1331, 1338 and the trademark laws of the United States, 15 U.S.C. § 1051 et seg. This
Court also has supplemental jurisdiction over Plaintiff's claims that arise under the laws of the
State of New Jersey and New York pursuant to 28 U.S.C. §§ 1338(b) and 1367.

7. This Court has personal jurisdiction over the parties to this action because: (a)
Plaintiff’s claims arise in this judicial district; (b) Defendant McMurtrie resides in this judicial

district; (c) Defendant Ballone has intentionally interacted with individuals, municipalities and

 
Cas@¢ 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 3 of 48 PagelD: 3

 

 

organizations in this judicial district, including by partnering with McMurtrie, a New Jersey
resident, for the business activities that are the subject of this action; (d) each party does
business in this judicial district; (e) Plaintiff's claims are related to Defendants’ contacts with
this judicial district; (f) Defendants have purposefully availed themselves of the privilege of
conducting activities within the State of New Jersey and in this judicial district; and (g) in light
of the forgoing, the exercise of personal jurisdiction over Defendants in this judicial district
comports with traditional notions of fair play and substantial justice.

8. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because: (a)
Plaintiff's claims arise in this judicial district and as a result of Defendants’ purposefully
availing themselves of the privilege of conducting activities within this judicial district; (b)
each party does business in this judicial district; (c) witnesses and evidence are located in this
judicial district; (d) certain acts complained of herein have taken place in this judicial district;
and (e) Defendants are subject to this judicial district’s personal jurisdiction with respect to this
action.

9. Plaintiff has standing to bring this action pursuant to 15 U.S.C. § 1125(a)(1), the
statutory and common laws of the State of New Jersey and the common laws of the State of
New York.

FACTUAL ALLEGATIONS

10. Plaintiff is an independent record label founded in 1982, best known for
publishing and distributing the works of numerous world famous heavy metal musical artists.

11. Plaintiff is the current owner of all right, title and interest in and to the names

and marks M.O.D. METHOD OF DESTRUCTION, M.O.D., MOD and METHOD OF

 
Cagé 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 4 of 48 PagelD: 4

DESTRUCTION. Plaintiff acquired these rights from William John Massie (hereinafter
“Massie”), via written assignment dated April 13, 2018.

12. Massie is a renowned musician originally from Englewood, New Jersey, and is
known worldwide professionally as Billy Milano, the lead singer of and driving force behind
the celebrated hardcore/metal crossover band M.O.D. METHOD OF DESTRUCTION
(hereinafter “M.O.D.”).

13. Billy Milano and his band M.O.D., which has been in existence for over thirty
years and released eight albums, are celebrated as pioneers of the hardcore/metal crossover
genre.

14. M.O.D.’s first four studio albums — (i) U.S.A. for M.O.D. (1987); (ii) Surfin’
M.O.D. (1988); (iii) Gross Misconduct (1989); and (iv) Rhythm of Fear (1992) were released
by Plaintiff.

15. M.O.D.’s greatest hits album — Loved by Thousands, Hated by Millions (1995)
—and most recent studio album — Busted, Broke & American (2017) — were also released on
the Megaforce label.

16. Plaintiff helped to originate M.O.D. and is the owner of the majority of the
M.O.D. catalog.

17. In approximately 1984, Massie, along with Rob Kabula, formed the band
M.O.D. Mr. Kabula is no longer involved with M.O.D.

18. On January 30, 1987, Massie (under the name Billy Massie) and his then-current
M.O.D. bandmates, Defendants and Keith Davis, entered into an Exclusive Artist’s Recording
Agreement with Plaintiff, a copy of which (with the social security numbers of the signatories

redacted) is attached hereto as Exhibit A (hereinafter the “Agreement”).

 

 

 
Cas 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 5 of 48 PagelD: 5

19. | Among numerous other terms, the Agreement states that following the departure
of any member from M.O.D., the name and mark M.O.D. METHOD OF DESTRUCTION
“shall remain the property of those members of the Group who continue to perform their
obligations [under the Agreement] and whose engagements are not terminated.”

20. M.O.D’s first studio album, U.S.A. for M.O.D., was recorded and released in
1987 on the Megaforce label and featured Massie and both Defendants, along with Keith Davis.
Of those four people, only Massie remains a member of M.O.D. and he, together with various
new members that he has assembled over the years, have continuously performed and released
music as M.O.D. The other three members from the lineup on U.S.A. for M.O.D. last recorded
and performed with M.O.D. long ago.

21. Massie was originally and is currently the lead siger of M.O.D.

22. Massie has also occasionally served as the guitarist and bassist of M.O.D. at
various times throughout its thirty-five year history.

23, After the release of U.S.A. for M.O.D. in 1987, both Defendants were asked to
leave M.O.D.

24. Ballone only performed two shows with M.O.D. after the release of U.S.A. for
M.O.D., did not participate in the tour to promote that album, and has not been affiliated with
M.O.D. in any way for over thirty years.

25. | McMurtrie was briefly permitted to rejoin M.O.D. in 1992 and appeared on
M.O.D.’s fourth album, Rhythm of Fear. McMurtrie did not tour with M.O.D. to promote
Rhythm of Fear, and, shortly after the release, was again asked to leave M.O.D.

26. McMurtrie has not been affiliated with M.O.D. in any way for seventeen years.

 

 

 
Cas

 

 

@ 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 6 of 48 PagelD: 6

27. Since Defendants’ departure from M.O.D. in 1987 (and following McMurtrie’s
brief failed reunion with the band in 1992), Massie continued to consistently: (i) release music
as M.O.D. and under the name and mark M.O.D. METHOD OF DESTRUCTION; (ii) perform
as M.O.D. and under the name and mark M.O.D. METHOD OF DESTRUCTION; and (iii) sell
musical recordings and merchandise bearing the M.(O.D. METHOD OF DESTRUCTION mark
through the present, at first on his own and now as Plaintiffs licensee.

28. For over the last thirty years, Massie, together with other band members who
have changed constantly over time, has been consistently and continuously releasing music and
performing as M.O.D. and utilizing the M.O.D. METHOD OF DESTRUCTION mark
throughout the United States and the world. Defendants have not been members of M.O.D. for
any of these recordings or performances since at least as early as 1988, with the exception of
McMurtrie’s brief failed reunion for a single studio album in 1992.

29. Since the inception of the band, Massie has been the lead vocalist, front man and
creative leader of M.O.D., wrote many of M.O.D.’s most well-known songs and controlled the
nature and quality of the band’s goods and services. Following Defendants’ departures from
the band, Massie continued to be the front man, vocalist and creative leader of M.O.D., and
controlled the nature and quality of the band’s goods and services in the United States and
around the world without either of Defendants’ participation, involvement or input.

30. Since Defendants’ initial departures from the band, M.O.D. has released eight
albums, has continuously and consistently performed many shows throughout the United States
and elsewhere throughout the world and has performed in front of hundreds of thousands of
fans. Massie and M.O.D. have also sold merchandise bearing the M.O.D. METHOD OF

DESTRUCTION mark at or in connection with all of these performances. Each album, concert

 
Cas@ 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 7 of 48 PagelD: 7

 

 

and performance has its own publicity and promotional material which includes the M.O.D.
METHOD OF DESTRUCTION mark and each is widely advertised and promoted.

31. On April 13, 2018, Massie assigned all right, title and interest in and to the
names and marks M.O.D. METHOD OF DESTRUCTION, M.O.D., MOD and METHOD OF
DESTRUCTION (collectively, the “Megaforce Marks”), along with the right to recover
damages and profits and all other remedies for past and future infringements of said marks, to
Plaintiff. A copy of the assignment agreement is attached hereto as Exhibit B.

32. Massie continues to use the Megaforce Marks as an authorized licensee of
Plaintiff, which now, together with Massie, controls the nature and quality of the band’s goods
and services in the United States and around the world.

33. The Megaforce Marks are widely recognized by the relevant consuming public
in the United States and are synonymous with the musical group featuring Massie. When
concert-goers attend an M.O.D. show or purchase an M.O.D. album, they do so with high
expectations, and look forward to enjoying a particular kind of music and expcricnee. Without
Massie’s involvement as the lead vocalist/front man, the audience would not get the experience
it expects.

34. Plaintiff (and Massie before it) has invested substantial time, money and other
resources in connection with the provision of goods and services under the Megaforce Marks,
as well as the advertising, promotion and marketing of goods and services provided under the
Megaforce Marks. As a result, the Megaforce Marks have acquired substantial consumer
recognition as the band led by Massie and the music, live performances and merchandise
associated with M.O.D. and Plaintiff. Plaintiff's efforts have resulted in the generation of an

extensive amount of goodwill in the Megaforce Marks, and the Megaforce Marks have become

 
Cas¢ 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 8 of 48 PagelD: 8

 

 

exceedingly valuable assets of Plaintiff. The fame and popularity of the Megaforce Marks
were evident when Massie and M.O.D. performed at the 2014 Hellfest festival in France before
90,000 fans.

35. The Megaforce Marks are inherently distinctive for musical recordings,
entertainment services and related merchandise.

36.  Asaresult of all of the foregoing, Plaintiff, by and through its assignor, Massie,
has common law rights in and to the Megaforce Marks dating back to the band’s inception in
1984. Prior to assigning such common law rights to Plaintiff, Massie controlled and exercised
those common law rights for at least the last thirty years without any involvement from
Defendants (excluding the brief failed reunion with McMurtrie seventeen years ago that lasted
for only a single studio album). Plaintiff continues to utilize the Megaforce Marks on its own
and through its authorized licensee, Massie.

37. Long after Ballone’s departure from the band in or around the year 1988 (and
resulting relinquishment of rights in the name and mark M.O.D. METHOD OF
DESTRUCTION in accordance with the Agreement) and long after McMurtie’s most recent
departure from the band in or around the year 1992 (and resulting relinquishment of rights in
the name and mark M.O.D. METHOD OF DESTRUCTION in accordance with the
Agreement), and following the many years that Massie and his other band members continued
releasing music and performing as M.O.D. and utilizing the Megaforce Marks without any
involvement from Defendants whatsoever, Defendants filed an intent-to-use based service mark
application, Serial No. 87/435,143 directed to the mark M.O.D. (METHOD OF
DESTRUCTION) for Audio and video recordings featuring music and artistic performances,

Digital media, namely, pre-recorded DVDs, downloadable audio and video recordings, and

 
Cas

 

 

@ 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 9 of 48 PagelD: 9

CDs featuring and promoting music and musical performances; Downloadable MP3 files and
MP3 recordings featuring Musical and artistic performances; Musical sound recordings;
Musical video recordings; Phonograph records featuring music in International Class 9.

38. Neither Massie nor Plaintiff gave consent or approval to Defendants to file any
trademark or service mark application directed to the mark M.O.D. (METHOD OF
DESTRUCTION) or any variation thereof.

39. In fact, in 2017, prior to assigning his rights to Plaintiff, Massie objected to
Defendants’ actions, asked that they abandon their trademark application and agree not to use
the mark that did not belong to them. Defendants refused. Since acquiring the Megaforce
Marks, Plaintiff has continued such objection.

40. In spite of Plaintiff's objections, Defendants are marketing and selling and/or are
preparing to market and sell goods, including merchandise and musical recordings, bearing the
marks M.O.D. (METHOD OF DESTRUCTION) and/or M.O.D. CLASSIC,

4]. Defendants are also giving live musical performances and/or are preparing to
give live musical performances in the near future under the marks M.O.D. (METHOD OF
DESTRUCTION) and/or M.O.D. CLASSIC.

42. Since M.O.D.’s inception, the only constant for the band has been Massie — one
of the band’s founders, its leader and its front man. Simply put, without Massie, there would
be no M.O.D. Massie’s continuous and consistent use of the name and mark M.O.D.
METHOD OF DESTRUCTION after Ballone’s and McMurtrie’s departures from the band in
approximately 1988 and after McMurtrie’s brief failed reunion with the band seventeen years

ago for a single studio album establishes common law rights (which have been duly assigned to

 
Case

 

2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 10 of 48 PagelD: 10

Plaintiff) that have priority over and are superior to Defendants’ filing date for the instant
intent-to-use based application.

43. Massie also had superior (and the only) rights in and to the name and mark
M.O.D. METHOD OF DESTRUCTION in accordance with the Agreement, which rights have
been duly assigned to Plaintiff, and Defendants’ claimed ownership in and use of the marks
M.O.D. (METHOD OF DESTRUCTION) and M.O.D. CLASSIC are in direct violation of the
Agreement.

44. On June 16, 2017, Massie filed his own trademark application, Serial No.
87/493,541 for the mark M.O.D. METHOD OF DESTRUCTION in Class 9 for Series of
musical sound recordings; downloadable musical sound recordings; musical video recordings;
downloadable musical video recordings; audiovisual recordings; downloadable audiovisual
recordings. On September 15, 2017, an Office Action was issued in connection with that
application that, among other things, cited Defendants’ application No. 87/435,143 as a
potential bar to registration of Opposer’s mark. On April 13, 2018, that application was also
duly assigned to Plaintiff.

COUNTI
UNFAIR COMPETITION UNDER THE LANHAM ACT

45. Plaintiff repeats and realleges each and every allegation contained in paragraphs
1-44 of the Complaint as though fully set forth herein.

46. Defendants are or will be selling goods and/or providing services in interstate
commerce under marks that are confusingly similar to the Megaforce Marks.

47, Defendants are also advertising goods and services under marks that are

confusingly similar to the Megaforce Marks.

10

 

 
Case

 

2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 11 of 48 PagelD: 11

48. Defendants’ current and anticipated future use of the marks M.O.D. (METHOD
OF DESTRUCTION) and M.O.D. CLASSIC, in which Plaintiff has superior rights, is likely to
cause confusion or mistake and/or to deceive in violation of 15 U.S.C. § 1125(a).

49. Defendants’ current and anticipated future use of the marks M.O.D. (METHOD
OF DESTRUCTION) and M.O.D. CLASSIC, in which Plaintiff has superior rights, in
advertising or promoting goods or services misrepresents the nature, characteristics, and
qualities of Defendants’ goods, services and commercial activities as those originating from
Plaintiff and its licensee.

50. Defendants have committed or will commit such acts of false designation of
origin and false description and representations willfully and with full knowledge of Massie’s
prior use and superior rights in the Megaforce Marks, which rights have been duly assigned to
and inure to the benefit of Plaintiff.

51. As aresult of Defendants’ acts of unfair competition, Plaintiff has suffered and
will continue to suffer serious and irreparable harm for which there is no adequate remedy at
law.

COUNT U
COMMON LAW UNFAIR COMPETITION

52. Plaintiff repeats and realleges each and every allegation contained in paragraphs
1-51 of the Complaint as though fully set forth herein.

53. Defendants’ aforesaid acts constitute infringement of Plaintiff's rights in the
Megaforce Marks and tend to falsely describe or represent that Defendants’ goods or services
are provided by, or sponsored by, or approved by, or licensed by, or affiliated with or are in

some other way legitimately connected to Plaintiff and are of the same character, nature and

1]

 

 
Case

 

P:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 12 of 48 PagelD: 12

quality as the goods and services that have been provided by Plaintiff and its assignor and
licensee since 1984, thereby damaging Plaintiff, Plaintiffs reputation and the goodwill
associated with and value in the Megaforce Marks.

54. Defendants’ aforesaid acts have caused and will cause actual consumer
confusion between Defendants’ marks and the Megaforce Marks.

55. Defendants’ aforesaid acts have caused and will cause a likelihood of consumer
confusion between Defendants’ marks and the Megaforce Marks.

56. Defendants’ aforesaid acts were committed and are being committed willfully,
maliciously and in bad faith.

57. Defendants’ aforesaid acts constitute acts of unfair competition against Plaintiff
under the common law of the States of New Jersey and New York, which acts have been
committed knowingly, willfully and in bad faith and have injured Plaintiff in its trade and
business.

58.  Asaresult of Defendants’ acts of unfair competition, Plaintiff has suffered and
will continue to suffer serious and irreparable harm for which there is no adequate remedy at
law.

COUNT Il
UNFAIR COMPETITION UNDER N.J.S.A. § 56:4-1

59. Plaintiff repeats and realleges each and every allegation contained in paragraphs
1-58 of the Complaint as though fully set forth herein.

60. Defendants’ unauthorized current and anticipated future use of the marks
M.O.D. (METHOD OF DESTRUCTION) and M.O.D. CLASSIC, which are confusingly

similar to the Megaforce Marks in which Plaintiff has superior rights, falsely indicates that

12

 

 
Case

 

2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 13 of 48 PagelD: 13

Defendants are connected with, sponsored, endorsed, authorized, approved by or affiliated with
Plaintiff, which they are not.

61. Defendants’ unauthorized current and anticipated future use of the marks
M.O.D. (METHOD OF DESTRUCTION) and M.O.D. CLASSIC is likely to cause confusion,
mistake or deception as to the source or affiliation of Defendants’ goods and/or services.

62. Defendants’ unauthorized current and anticipated future use of the marks
M.O.D. (METHOD OF DESTRUCTION) and M.O.D. CLASSIC allows Defendants to receive
the benefit of the goodwill to which they are not entitled in the Megaforce Marks that Plaintiff
and its assignor have built up at great labor and expense over the last decades.

63. Defendants’ aforesaid acts constitute unfair competition in violation of the New
Jersey Unfair Competition Statute (N.J.S.A. § 56:4-1) and the common law of the State of New
Jersey.

64. Defendants’ aforesaid acts were committed and are being committed willfully
and maliciously.

65.  Asaresult of Defendants’ actions, Defendants are being unjustly enriched.

66. As a result of Defendants’ acts complained of herein, Plaintiff has been harmed
in an amount to be determined at trial and will continue to be harmed and will suffer irreparable
injury unless Defendants are enjoined from the foregoing actions.

COUNT IV

REFUSAL TO REGISTER APPLICATION SERIAL NO. 87/435,143 AS DEFENDANTS
ARE NOT THE RIGHTFUL OWNERS OF THE MARK

67. Plaintiff repeats and realleges each and every allegation contained in paragraphs

1-66 of the Complaint as though fully set forth herein.

 

 
Case

 

 

2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 14 of 48 PagelD: 14

68. In accordance with the Agreement, Defendants are not the rightful owners of the
M.O.D. (METHOD OF DESTRUCTION) mark.

69. Defendants have never possessed ownership of the M.O.D. (METHOD OF
DESTRUCTION) mark or any of the Megaforce Marks or any variation thereof. To the extent
Defendants ever had any claim to a partial interest in the M.O.D. band name, such interest (if
any) was initially abandoned, in accordance with the Agreement and the common law, in
approximately 1988 when Defendants first left M.O.D. While only McMurtrie’s rights (if any)
could have conceivably been briefly revived when he rejoined the band in 1992, his rights Gf
any) were not revived as his failed reunion with the band lasted no more than a single studio
album, following which McMurtrie left M.O.D. for the final time.

70. Defendants were not the owners of the M.O.D. (METHOD OF
DESTRUCTION) mark pursuant to Section 1 of the Lanham Act, 15 U.S.C. §1051 at the time
Application Serial No. 87/435,143 was filed.

71. Defendants are not currently the owners of the M.O.D. (METHOD OF
DESTRUCTION) mark pursuant to Section 1 of the Lanham Act, 15 U.S.C. §1051.

72. Plaintiff will be damaged by the registration sought by Defendants because such
registration would support and assist Defendants in the confusing and misleading use of the
M.O.D. (METHOD OF DESTRUCTION) mark sought to be registered and will give color of
exclusive statutory rights to Defendants in violation and derogation of the prior and superior
rights of Plaintiff.

73. Plaintiff will be further damaged by the registration sought by Applicants as

such registration, if granted, may bar the registration of its Application No. 87/493,541.

14

 
Case

 

2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 15 of 48 PagelD: 15

74. Defendants are not entitled to registration of the M.O.D. (METHOD OF
DESTRUCTION) Mark pursuant to Section 1 of the Lanham Act, 15 U.S.C. §§ 1051, and thus
Application Serial No. 87/435,143 must be denied registration.

COUNT V

REFUSAL TO REGISTER APPLICATION SERIAL NO. 87/435,143 ON THE
GROUND OF LIKELIHOOD OF CONFUSION

75. Plaintiff repeats and realleges each and every allegation contained in paragraphs
1-74 of the Complaint as though fully set forth herein.

76. Defendants’ intent to use the nearly identical M.O.D. (METHOD OF
DESTRUCTION) mark in connection with the Class 9 goods identified in Application Serial
No. 87/435,143 is likely to (i) cause confusion, mistake and/or to deceive; and (ii) cause
damage to Plaintiff and the consuming public. Should Application Serial No. 87/435,143 be
permitted to mature into a registration, and should Defendants begin using the M.O.D.
(METHOD OF DESTRUCTION) mark in connection with the goods identified therein,
consumers are likely to believe that Defendants’ goods are provided by, or approved by, or
affiliated with, or in some other way legitimately connected to Plaintiff and/or its licensee.

77. The mark that is the subject of Application Serial No. 87/435,143 is nearly
identical and confusingly similar to the Megaforce Marks, such that the registration of
Application Serial No. 87/435,143 would be inconsistent with, and damaging to, Plaintiff's
prior common law rights in and to the Megaforce Marks.

78. Plaintiff has priority of use in connection with the Megaforce Marks by virtue of
Massie’s earlier, consistent and continuous use of said mark over the date that Application

Serial No. 87/435,143 was filed or any other date that can be established by Applicants in

15

 

 
Case

2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 16 of 48 PagelD: 16

connection with the subject mark, Massie’s subsequent assignment of such rights to Plaintiff
and Plaintiff's continued use of such marks on its own and through its licensee.

79. Plaintiff, on its own and through its licensee, provides goods identical to the
goods Defendants intend to provide in connection with Application Serial No. 87/435,143,
which will undoubtedly lead to consumer confusion in the marketplace.

80. Plaintiff will be damaged by the registration sought by Defendants because such
registration would support and assist Defendants in the confusing and misleading use of the
M.O.D. (METHOD OF DESTRUCTION) mark sought to be registered and will give color of
exclusive statutory rights to Defendants in violation and derogation of the prior and superior
rights of Plaintiff.

81. Plaintiff will be further damaged by the registration sought by Applicants as
such registration, if granted, may bar the registration of its Application No. 87/493,541.

82. Defendants are not entitled to registration of the M.O.D. (METHOD OF
DESTRUCTION) Mark pursuant to Section 2(d) of the Lanham Act, 15 U.S.C. §1052(d), and
thus Application Serial No. 87/435,143 must be denied registration.

COUNT VI
INJUNCTION

83. Plaintiff repeats and realleges each and every allegation contained in paragraphs
1-82 of the Complaint as though fully set forth herein.

84. Plaintiff will be irreparably harmed if Defendants are not enjoined from using
the marks M.O.D. (METHOD OF DESTRUCTION), M.O.D. CLASSIC and the Megaforce
Marks or any confusingly similar variation thereof in connection with the provision of any

goods and services.

16

 

 

 
Case

 

2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 17 of 48 PagelD: 17

85. Plaintiff does not have an adequate remedy at law for Defendants’ ongoing

misconduct, and entry of an injunction will serve the public interest.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment in its favor and against the Defendants as
follows:

1, Permanently enjoining and restraining Defendants and their affiliates, agents and
representatives from, directly or indirectly: (a) using the Megaforce Marks or any marks similar
thereto in connection with any goods or services; and (b) otherwise competing unfairly with
Plaintiff or its affiliates in any manner;

2. Ordering Defendants to pay to Plaintiff compensatory damages in an amount to
be determined at trial for the injuries sustained by Plaintiff in consequence of the unlawful acts
alleged herein;

3, Ordering Defendants to pay to Plaintiff consequential damages in an amount to
be determined at trial;

4. Ordering Defendants to pay to Plaintiff punitive damages in an amount to be
determined at trial;

5. Ordering Defendants to pay to Plaintiff all of Plaintiff's litigation expenses,
including but not limited to reasonable attorney’s fees and the costs of this action;

6. Barring the registration of U.S. Trademark Application Serial No. 87/435,541;

and

7. Awarding Plaintiff such other and further relief as the Court may deem just and

proper.

17

 

 
Cas¢ |2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 18 of 48 PagelD: 18

Dated: August 14, 2019

 

 

CHIESA SHAHINIAN & GIANTOMASI PC
Attorneys for Plaintiff Megaforce Records, Inc.

18

  

RONALD L. ISRAEL

Chiesa Shahinian & Giantomasi PC
One Boland Drive

West Orange, New Jersey 07052
973-325-1500

risrael@csglaw.com

 

 
Case|2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 19 of 48 PagelD: 19

JURY DEMAND
Plaintiff demands trial by jury of all claims and defenses in this action so triable.

CHIESA SHAHINIAN & GIANTOMASI PC
Attorneys for Plaintiff Megaforce Records, Inc.

By:  /s/ Ronald L. Israel
RONALD L. ISRAEL

Dated: August 14, 2019
LOCAL RULE 11.2 CERTIFICATION

I certify that the parties to this complaint are also parties to a pending proceeding before
the Trademark Trial & Appeal Board of the United States Patent and Trademark Office,
Opposition Proceeding No. 91236950. William John Massie, along with Plaintiff, is a co-
opposer in that proceeding brought against both Defendants in the instant case. Upon the filing
of the instant Complaint, Plaintiff will be seeking to suspend that proceeding pending the
resolution of the instant action. I certify that, apart from Opposition Proceeding No. 91236950,
this matter is not the subject of any other action pending in any court, or of any pending
arbitration or administrative proceeding; no other action, arbitration or administrative
proceeding is contemplated to my knowledge; and I know of no other parties who should be

joined in this action at this time.

CHIESA SHAHINIAN & GIANTOMASI PC
Attorneys for Plaintiff Megaforce Records, Inc.

By: = /s/ Ronald L. Israel
RONALD L. ISRAEL

Dated: August 14, 2019

 

 

 
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 20 of 48 PagelD: 20

EXHIBIT A
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 21 of 48 PagelD: 21

EXCLUSIVE ARTIST'S RECORDING AGREEMENT

nh

This Agreement made and entered into as of this opt Otay of
January, 1987 by and between MEGAFORCE RECORDS, INC. NC. of 63+64
Brunswick Woods Drive, East Brunswick, New Jersey 08816
("COMPANY") and Billy Milano, Tom McMurtrie, Ken Balone and Keith
Davis p/k/a "Method of Destruction", c/o Billy Milano, 456 Tappan Road,
North Vale, New Jersey 07647 (j0intly and severally referred to herein
as “ARTIST")

1, {a) COMPANY hereby engages ARTIST'S exclusive personal services
as a recording artist in connection with the production of records and
ARTIST hereby accepts. such engagement and agrees to exclusively render
such services for COMPANY during the term. hereof and all extensions and

renewals.

(b) The rights herein’ granted to COMPANY and the cbligations of
ARTIST shall be for the world ("Territory").

2. The term of this: Agreement shall be for an initial period of one
{1) year commencing on the date hereof ("Initial Period" ). ARTIST hereby
grants to COMPANY four (4) consecutive separate options to extend the
term for further periods of one (1) year each ("Option Periods"), each
upon the same terms and conditions applicable to the Initial Period,
except as otherwise hereinafter set forth. The Initial Period and every
Option Period for which COMPANY has exercised its options are hereinafter
sometimes referred to together as the "Term", Each option shall be
deemed automatically exercised unless COMPANY shall give written notice
to the contrary to ARTIST at least thirty (30) days prior to the date the
Term would otherwise expire.

3. (a) During the Initial Period and each Option Period, ARTIST
shall record and deliver to COMPANY masters the equivalent in playing
time of one (1) LP. At COMPANY'S election, which election may be
made, if at all, at any time prior to the expiration of the Initial Period
and any applicable Option Year, ARTIST shall record and deliver to
COMPANY additional masters provided that such additional masters shall
not exceed the equivalent in playing time of three (3) LPs during the
Term hereof, nor shall ARTIST be required to record and deliver more
than two (2) LPs in any contract period hereof.

(ob) The masters recorded hereunder by ARTIST shall be
recorded in a recording studio selected or approved by COMPANY and
ARTIST at such times as COMPANY may designate or approve, subject to
ARTIST'S prior professional commitments provided that said commitments
do not interfere with the timely delivery of phonograph records to
COMPANY. Each master delivered hereunder shall consist of ARTIST'S
newly recorded studio performance of material selected or approved by
COMPANY and ARTIST and not previously recorded by ARTIST. Each
master shall be subject to COMPANY'S reasonable approval as
commercially satisfactory. ARTIST shall deliver to COMPANY a
two-track stereo tape for each master. Each master shall be completed,
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 22 of 48 PagelD: 22

,

fully edited and mixed prior to delivery to COMPANY, in the proper
form for the production of the parts necessary for the manufacture of
commercial phonograph records. Upon the request of COMPANY,
ARTIST shall re-record any selection until a master satisfactory to
COMPANY shall have been obtained. Each master shall be delivered to
COMPANY at a place designated or approved by COMPANY.

(c) The first LP required to be delivered during the Initial
Period or any Option Period shall be delivered to COMPANY within three
(3) months following COMPANY'S request therefor. The additional
masters (if any) required to be delivered during the Intial Period or any
Option Period shall be delivered to COMPANY within sixty (60) days.
fallowing COMPANY+#S request therefor and such request shall be made
at least ninety (90) dyas prior to the end of the current contract
period. It is understood that ARTIST shall not deliver any LP within
six (6) months from the date of delivery of a prior LP. Notwithstanding
anything to the contrary contained in this Agreement, COMPANY shall
have no less than one hundred twenty (120) days following the date of
ARTIST'S delivery to and acceptance by COMPANY in accordance with all
of the terms and conditions of this Agreement of all of the masters
required to be recorded and delivered during any. contract Period within
which to exercise the immediately succeeding option to extend the Term
pursuant to Paragraph 2 hereof and then current Period of the Term and
the times for the exercise by COMPANY of its options to extend the
Term pursuant to Paragraph 2 hereof and the date(s) of the
commencement of subsequent Periods shall be deemed extended
accordingly . , ,

(d) If, at any time during the Term hereof, COMPANY'S
distrubuting record company terminates its agreement with COMPANY and
does not elect to cause ARTIST to record directly for such distributing
record company (the “Event"), COMPANY shall have a period of ninety
(90) days following the event to secure a comparable agreement with a
major, national record distribution company with respect to ARTIST'S
services. If COMPANY is unable to secure such a replacement agreement
as aforesaid, ARTIST may terminate the Term hereof by giving
COMPANY written notice to such effect within thirty (30) days following
such ninety (90) day period. This agreement shall be suspended for
such ninety (90) day period, except for the payment of any royalties
due ARTIST.

4. ARTIST warrants and agrees that:

(a) During the Term, ARTIST shall not perform for the purpose of
making records for anyone other than COMPANY and shall not authorize the
use of ARTIST'S name, likeness, or other identification for the purpose
of distributing, selling, advertising or exploiting records in the
Territory for anyone other than COMPANY.

{(b) ARTIST shall not perform any selection recorded hereunder
for the purpose of making records for anyone other than COMPANY () for a
period of five (5) years after the initial date of deroveru to COMPANY
respective record containing such selection or (ii) for a period of two
(2) years after the expiration or other termination of this agreement,
whichever is later ("Re~recording Restriction").

~Z2~
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 23 of 48 PagelD: 23

{c) Should ARTIST make any sound recordings during the Term for
motion. pictures, television, electrical transcriptions or. any other
medium or should ARTIST after the Term perform for any such purpose any
selection recorded hereunder to which the Re-recording Restriction then
applies, ARTIST will do so only pursuant to a written agreement
prohibiting the use of such recordings, directly or indirectly, for
record purposes. ARTIST shall furnish to COMPANY a copy of the
-provisions of any such contract relating to the foregoing.

5. All masters recorded by ARTIST during the Term from the
‘inception of the recording thereof and all reproductions derived
therefrom together with the performances embodied thereon, shall be the
property of COMPANY for the world free from any claims whatsoever by
: ARTIST or any person deriving any rights or interests from ARTIST.
Q ‘Without limiting the generality of the foregoing, COMPANY and its
| designee(s) shall have the exclusive and unlimited rights to all the
results and proceeds of ARTIST'S services as a recording artist rendered
during the Term, including, but not limited to, the exclusive, unlimited
and perpetual rights throughout the world:

 

 

{a) To manufacture, advertise, sell, lease, license, distribute
or otherwise use or dispose of, in any or all fields of use by any method
now or hereafter known, records embodying the masters subject hereto, all
of the terms and conditions of this Agreement;

(b) Subject to ARTIST'S prior approval of same, to use and
publish, and to permit others to use and publish, ARTIST'S name
(including any professional name heretofore or hereafter adopted by
ARTIST), photographs, portrait, likeness, and biographical matter
concerning ARTIST for advertising and trade purposes solely in connection
with all masters recorded by ARTIS? and all Pictures produced during the
Term. The foregoing shall not be deemed to convey to COMPANY so-called
"merchandising" rights;

 

(c) To obtain copyrights and renewals thereof in sound
recordings (as distinguished from the musical compositions embodied
thereon) recorded by ARTIST during the Term, in COMPANY'S name as owner
and employee~for-hire of such sound recordings;

(a) To release records embodying the performance to be recorded
hereunder under any name, trademark or label which COMPANY or its
subsidiaries, affiliates or licensees may from time to time elect,
provided that all such records shall be initially released on COMPANY'S
or the Distribution Company's “top pop label";

{e) To perform the records publicly and to permit public
performances thereof by means of radio broadcast, television or any other
method now or hereafter known.

6. {a) ARTIST acknowledges that the sale of records is
speculative and agrees that the judgment of COMPANY with regard to
any matter affecting the sale, distribution and exploitation of such
records shall be binding and conclusive upon ARTIST. Except as otherwise

we Sue
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 24 of 48 PagelD: 24

expressly provided in subparagraph 6(b) hereof, nothing contained in
this Agreement shall obligate COMPANY to make, sell, license, or
otherwise distribute records manufactured from masters subject. hereto.

(b) Provided ARTIST is not in breach of this Agreement, and
if COMPANY is in receipt of the completed, fully edited and mixed
satisfactory masters sufficient to comprise each newly-recorded required
LP hereunder embodying ARTIST'S newly-recorded required stuido
performance of material not previously recorded by ARTIST ready for
COMPANY'S manufacture of records therefrom, together with all materials
therefor, COMPANY agrees to commercially release each LP delivered
hereunder in the United States within one hundred twenty (120) days
following delivery to and COMPANY'S acceptance of the applicable LP.

(c) It is understood and agreed that if COMPANY shall have
failed to so release any such LP in the United States, ARTIST shall have
the right to notify COMPANY in writing of COMPANY'S such failure and
of ARTIST'S desire that the Term of this Agreement be terminated if
COMPANY does not, within ninety (90) days after COMPANY receives
such notice from ARTIST, commercially release the applicable LP in the
United States, it is specifically understood and agreed that if COMPANY
shall fall to fulfill any such release committment, COMPANY shall have no
liability whatsoever to ARTIST, and ARTIST'S only remedy shall be to
terminate the Term of thisAgreement by written notice to COMPANY
within fifteen (15) days following the expiration of such ninety (90) day
period.

7. {a) With respect to each contract period herein, COMPANY
agrees to provide for ARTIST'S benefit as an advance, inclusive of all
advances, if any, payable to ARTIST, all other artists and Producers,
against and recoupable from all royalties otherwise payable to ARTIST
hereunder the following:

(i) A yrecording fund for the initial LP-master to be
delivered hereunder ("Recording Fund") of Fifteen Thousand Dollars
($15,000) and a Recording Fund for each subsequent LP-master to be
delivered hereunder equal to sixty percent (60%) of the royalties earned
by ARTIST in connection with the net retail sales (to be computed prior
to deduction of reserves, as that term is later defined herein) of albums
solely embodying the immediately preceding LP-master delivered
hereunder sold through COMPANY'S regular channels of distribution in
the USA, to be computed in good faith as of the last day of the month
immediately preceding delivery of the LP-master for which the particular
recording fund is being established, provided that the aforementioned
recording fund shall not be less than (minimum”) nor greater than
"maximum") the amounts set forth below with respect to each LP
recorded during the applicable contract period:

Contract Period Minimum Maximum
First Option Period $ 30,000 $ 45,000
Second Option Period $ 35,000 $ 50,000
Third Option Period $ 45,000 $ 60,000
Fourth Option Period $ 60,000 $ 75,000
etennremmeene MOPS ERAN MALORNE ONE GN SAHPBE EOE TAP NEA UT LS BNO MI UL Ste od Lene bt

Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 25 of 48 PagelD: 25

Gi) Within fourteen (14) days following delivery to and
acceptance by COMPANY of each applicable LP=master, and provided all
invoices and hills of all Recording Costs incurred with respect to the

_ applicable LP-master are furnished to Company, Company agrees to pay

YOU as an advance against and recoupable from royalties, if any, which
are due or become due hereunder the difference between the Recording
Costs and the balance of the respective Recording Fund.

(b) All recording costs incurred in excess of the applicable
approved Recording Cost Budget shall be ARTIST’s sole responsibility
and ARTIST hereby agrees to . forthwith pay and discharge all such
excess costs. In the event COMPANY agrees to pay any such excess
costs on ARTIST's behalf, ARTIST shall, upon demand, reimburse
COMPANY for such excess costs, or COMPANY may deduct such excess
costs from any and all monies (other than mechanical royalties) due to
ARTIST underthis Agreement. All recording costs paid by COMPANY
shall be deemed to be advances against and recoupable by COMPANY out.
of all royalties becoming payable to ARTIST pursuant to this Agreement

except for mechanical royalties.

(c) In the event COMPANY shall request ARTIST to record
and deliver masters consisting of Jess than an LP and ARTIST consents,
such consent not to be unreasonably withheld, the advance otherwise
payable for such masters shall be computed by multiplying the applicable
advance for the first LP required to be delivered hereunder by a
fraction, the numerator of which is the number of masters which
COMPANY requests and the denominator of which is eight (8).

(d) With respect to payments to be made on delivery,
COMPANY shall have the right to withhold, for a maximum period of
forty-five (45) days following delivery, a reasonable portion thereof to
provide for anticipated costs which have not yet been paid by COMPANY
or billed to COMPANY which ‘costs are otherwise deductible from
payments to be made to ARTIST.

(e) A monies paid to ARTIST on behalf of ARTIST pursuant
to ARTIST's written request or to fulfill a legal obligation of COMPANY
to or on behalf of any person, firm or corporation representing ARTIST,
other than royalties payable pursuant to Paragraph 10 of this
Agreement, shall constitute advances recoupable from any monies payable
under this agreement, except for mechanical royalties, unless COMPANY
shall otherwise consent in writing.

8. ARTIST shall be solely responsible for and shall pay all monies
becoming payable to all third parties rendering services or otherwise in
respect of the production of recordings derived from masters subject to
this Agreement.

9. Each master subject hereto shall be produced by a producer
selected by ARTIST and approved by COMPANY. ARTIST shall be
solely responsible for and shall pay all monies becoming payable to such
producer. In the event COMPANY, pursuant to ARTIST'S request,
elects to pay any such producer directly, all such sums so paid by

-5-
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 26 of 48 PagelD: 26:

COMPANY shall be deducted from any and all monies {except mechanical
royalties and/or recording budgets forsubsequent LPs) otherwise payable
to ARTIST under this agreement. ARTIST and COMPANY hereby
approve SCOTT IAN and ALEX PERIALES as the individual producers of
the first album to be recorded hereunder. ARTIST hereby directs
COMPANY and COMPANY hereby agrees to deduct and pay to each such
individual producer, the royalty of one (18) percent and a fee of One
Thousand Dellars, The foregoing royalty shall. be paid to the individual
producers when COMPANY has recouped all recording costs hereunder
(including the individual producer's fee). At. thé net royalty payable to
ARTIST and fallowing such recoupment the individual, producer's royalty
shall be calculated retroactively to the first record sold thereafter.

  

10. Conditioned upon ARTIST'S full and faithful performance of
each and all of the material terms hereof, COMPANY shall pay ARTIST
the following royalties in respect of records subject to this Agreement:

(a) (A) (Gi) A royalty of nine (93) percent in respect of
retail sales in the United States of Singles and Maxi-singles derived
‘from masters recorded and delivered during the Term;

Gi) The royalty rate hereinabove set forth in
subparagraph 10(a) (A) (i) shall be hereinafter referred to as the "Basic
U.S. Singles Rate".

(B) @) A royalty of Twelve (12%) percent in respect of
- retail sales in the United States of LPs derived from masters recorded
and délivered during the Term;

 

(ii) The royalty rates hereinabove set forth in
subparagraph 10(a)(B) (i) shall be hereinafter referred to as a "Basic
U.S. LP Rate".

Gi) In the event any LP distributed by an
independent distributor and which solely embodies newly-recorded. studio
performances required to be recorded and delivered in the Initial Period
or the First Option Period hereinunder shall have net sales through
normal retailer channels in the United States in excess of 50,000
royalty~bearing copies, the applicable Basic U.S. LP Rate shall be
increased by one (1%) percent, but only with respect to those net sales
through normal retailer channels in the United States in excess of
50,000 royalty~bearing copies of such LP.

(iv) In the event any LP distributed by an
independent distributor and which solely embodies newly-recorded studio
performances required to be recorded and delivered during the Term
hereof shall have net sales through normal retailer channels in the
United States in excess of 250,000 royalty~bearing copies, the applicable
Basic U.S. LP Rate shall be increased by an additional one~half (1/28)
percent, but only with respect to those net sales (through normal
retailer channels in the United States) in excess oF 250,000
royalty~bearing copies of such LP.
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 27 of 48 PagelD: 27

(v) In the event any LP distributed by an”
independent distributor and which solely embodied newly-recorded studio’
performances required to be recorded and delivered during the Term
hereof shall have net sales through normal retailer channels in the
United States in excess of 500,000 royalty bearing copies. The.
applicable basic U.S. LP rate shall be increased by .an additional’
one-half (1/2%) percent, but only with respect to those net sales
through normal retailer channels in the United States in cecess of
500,000 royalty—bearing copies of such LP.

(b) (A) (i) With respect to retail sales of Singles and ~
Maxi-singles outside the United States in those territories where the
Distribution Company has a wholly-owned affiliate which itself —
manufactures and distributes records, the royalty rate shall be
two-thirds (2/3) of the applicable Basic U.S. LP Rate.

(ii) With respect to the retail sales of Singles and
Maxi-singles outside the United States and outside those territories
referred to in subparagraph 10(b) (A) (i) above the royalty rate shall be |
one-half (1/2) of the Basic U.S. Singles Rate.

‘(iii) The royalty rates hereinabove set forth in
subparagraphs 10(b) (A) (i) and (ii) shall each be hereinafter referred to
as a "Basic Foreign Singles Rate”.

(B) (i) With respect to retail sales of LPs outside the
United States in those territories where the Distribution Company has a
wholly-owned affiliate which itself manufactures and distributes records,
the royalty rate shall be two-thirds (2/3) of the applicable Basic U.S.
LP Rate.

(ui) With respect to retail sales of LPs outside the
United States and outside those territories referred to in subparagraph
10(b) (B)(@) above, the royalty rate shall be one-half (1/2) of the
applicable Basic U.S. LP Rate.

(iii) The royalty rates hereinabove set forth in
subparagraphs 10(b) (B) (i) and (ii) shall each be hereinafter referred to
as a "Basic Foreign LP Rate”.

(C) (i) Notwithstanding anything to the contrary
contained herein, with respect to records sold in Brazil, Greece,
Portugal, India, Kenya, Zambia, Zimbabue, Nigeria and any other territory
in which governmental or other authorities place limits on the royalty
rates permissible for remittances to the United States in respect of
records sold in such territory (ies), the royalty rate payable to ARTIST
hereunder in respect of sales of records in such territories shall equal
the lesser of (A) the applicable Foreign Singles Rate or applicable
Basic Foreign LP Rate, as the case may be or (B) the effective royalty
rate permitted by such governmental or other authority for remittances
to the United States less a royalty equivalent to two (2%) percent of the
retail list price and such monies as COMPANY or its licensees shall be
required to pay to all applicable union funds in respect of said sales.
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 28 of 48 PagelD: 28

Gi) Royalties in respect of sales of records
outside the United States shall be computed in the same national currency
as COMPANY is accounted to by its licensees and shall be paid to ARTIST
at the same rate of exchange as COMPANY is paid. It is understood that
such royalties will not be due and payable until payment thereof is
received by COMPANY (or credited to COMPANY'S account) in the United
States of America. In the event COMPANY is unable to receive the payment
in United States dollars in the United States due to governmental
regulations, royalties therefor shall not be credited to ARTIST'S account
during the continuance of such inability except that (I) if any
accounting rendered to ARTIST hereunder during the continuance of such
inability shows ARTIST'S account to be in a credit position, COMPANY
will, after ARTIST'S request and at ARTIST'S expense, if COMPANY is able
to. do so, deposit such royalties to ARTIST'S credit in the applicable .
foreign currency in a foreign depository, or (II) if the royalties not
credited to ARTIST'S account exceed the amount, if any, by which ARTIST'S
account exceed the amount, if any, by which ARTIST'S account is in a
debit. position, then COMPANY will, after ARTIST'S request and at ARTIST'S
expense, and if COMPANY js able to do so, deposit such excess royaltes
to ARTIST'S credit in the applicable foreign currency in a foreign
depository. Deposit as aforesaid shall fulfill COMPANY'S obligations
under this Agreement as to record sales to which such royalty payments are
applicable.

{c) With respect to records sald (i) through any direct mail or
mail order distribution method, including, without limitation, record
club distribution, i) by distribution through retail outlets in
conjunction with special advertisements on radio or television, or (iii)
by any combination of the methods set forth above, the royalty payable in
connection therewith shall be the lesser of (A) one-half (1/2) of
COMPANY'S net earned royalty receipts in respect of reported sales
through such channels or (B) one-half (1/2) of the Basic U.S, Singles
Rate, applicable Basic U.S. LP Rate, applicable Basic Foreign Singles
Rate ox applicable Basic Foreign LP Rate, as the case may be. No
royalties shall be payable with respect to records given away as “bonus”
or "free" records as a result of joining a record club or plan or of
purchasing a required number of records with respect to records received
by members of any such club operation either in an introductory offer in
connection with joining such club or upon recommending that another join
such club operation, provided, however, that for thepurpose hereof, the
number of non-royalty bearing club records shall not exceed fifty (50%)
percent of the total number of records distributed through such means.

{a) (4) With respect to mid-priced LPs, the royalty rate shall
be two-thirds (2/3) of the applicable Basic U.S. LP Rate or applicable
Basic Foreign LP Rate, as the case may be.

(ii) With respect to budget LPs, the royalty rate shall be
one-half (1/2) of the applicable Basic U.S. LP Rate or applicable Basic
Foreign LP Rate, as the case may be.

(e) With respect to EPs, the royalty rate shall be three—fourths
(3/4) of the applicable Basic U.S. LP Rate or applicable Basic Foreign LP

Pr
 

Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 29 of 48 PagelD: 29

Rate, as the case may be.

(f) Notwithstanding anything to the contrary contained in this
Agreement, in the event that COMPANY (or its licensee(s)') shall in any
country (ies) of the Territory adopt a policy applicable to the majority
of LP’s in COMPANY'S (or its licensee(s)'} then current catalogue
pursuant to which the retail list price of an LP is reduced subsequent to
its initial release, then the royalty rates otherwise payable to ARTIST
under this Agreement shall be reduced in the proportion that such reduced
retail list price of the applicable LP bears to the retail list price of such
LP as initially released in the applicable country.

(g) With respect to "compact~disc" LPs, the royalty rate shall be
seventy-five (75%) percent of the applicable Basic U.S. LP Rate or
applicable Basic Foreign LP Rate, as the case may be.

(h) In the event that COMPANY shall sell or license third parties
to sell "records" via telephone, satelite, cable or other direct
transmission to the consumer over wire or through the air, ARTIST shall
be paid royalties with respect thereto at the Basic U.S. Singles Rate,
applicable Basic U.S. LP Rate, applicable Basic Foreign. Singles Rate or
applicable Basic Foreign LP Rate, as the case may be. For purposes of
calculating royalties payable in connection with such sales, the retail
list price of such "records" shall be deemed to be the then-current
retail list price of of tape copies of such records (but in the United
States, eighty-five (85%) percent of the then current retail list price
of such tape copies), and the packaging deduction for such sales shall be
made in accordance with subparagraph 10(s) (iv) of this Agreement.

(i) The royalty rate payable for records sold to the United
States. government, its subdivisions, departments and agencies, and to
educational institutions and libraries shall be one~half (1/2) of the
otherwise applicable basic U.S. rate and shall be based upon the retail
list price (Post Exchange list price where applicable) of such records.

Gj) The royalty rate payable for records sold as "premiums" shall
be one-half (1/2) of the Basic U.S. Singles Rate, applicable Basic U.S.
LP Rate, applicable Basic Foreign Singles Rate or applicable Basic
Foreign LP Rate, as the case may be, and the retail list price for such
records shall be deemed to be COMPANY'S actual sales price. It is
understood that COMPANY shall not use ARTIST'S name or likeness in
connection with any such "premium" record as an endorsement of any
product or service, nor shall COMPANY release such "premium" record
without ARTIST'S consent, such consent not to be unreasonably withheld.

{k) The royalty rate payable for records sold in the form of
pre-recorded tape (whether reel-to-reel or cartridge) or any other form
(other than disc), shall be the applicable royalty rate otherwise
payable, provided that if the retail list price of any record sold in
pre-recorded tape form (or any form other than disc) shall be less than
the retail list price of the corresponding record in disc form the royalty
rate otherwise payable shall be reduced in the porportion that the retail
list price of the applicable record in pre-recorded tape form (or such
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 30 of 48 PagelD: 30

form other than disc) bears to the retail Hst price of such record in disc
form.

() Following consultation with ARTIST, COMPANY shall have
the right to licerise the masters to third parties for record use and/or
‘all other types of use on a flat-fee basis. COMPANY shall credit
ARTIST'S ryyalty account with fifty (503) percent of the net amount
received by COMPANY under each. such license.

 

{(m) As to records not consisting entirely of masters recorded
and delivered hereunder, the royalty rate otherwise payable to ARTIST
hereunder with respect to sales of any such record shall be provided by
multiplying such royalty rate by a fraction, the numerator of which is
the number of masters recorded and delivered hereunder embodied on such
record and the denominator of which is the total number of masters
embodied thereon. Not withstanding the foregaing, during each year of
the term hereof, COMPANY shall not cross-couple more than two (2) masters
embodying ARTIST'S performances hereunder with masters embodying the
performances of other artists on one (1) record for release in the United
: States without. ARTIST'S consent, except for use in so-called "best of",
po “greatest hits", "sampler" or similar type albums. Outside the United
: States, COMPANY shall have the right to cross-couple masters hereunder as
it so desires.

(n) As to masters embodying performance of ARTIST together
with the performances of another artist or artists, the royalty rate
otherwise payable hereunder with respect to sales of any record
delivered from any such master and other recording costs and/or
advances otherwise payable by COMPANY hereunder with respect to any
such master shall be prorated by multiplying such royalty rate or
recording costs and/or advances by a fraction, the numerator of which
is one and the denominator of which is the total number of artists whose
performances are embodied on such master.

 

{o)} COMPANY shall have the right to include or to license
others to include any one or more of the masters in promotional records
on which such masters and other recordings are included, which
promotional records are designed for sale at a price which is at least
fifty (50%) percent lower than the regular price of COMPANY'S LPs. No
royalties shall be payable on sales of such promotional records and
COMPANY shall consult with ARTIST prior to any such Heensing.

{(p) No royalties shall be payable in respect of: (i) records
given away or furnished on a "no-~charge" basis to "one-stops", rack
jobbers, distributors or dealers, whether or not affiliated with
COMPANY, provided that such records actualy given away do not
exceed 300 non-royalty bearing Singles out of every 1,000 Singles
distributed and 150 non~-royalty bearing LP's and of every 1,000 LP's
distributed and provided further that COMPANY shall have the right to
exceed the aforesaid limitation for short term special promotions or
marketing companies. The number of records distributed on a no-charge
basis shall not, for any such short term promotion or campaign exceed
an additional ten (10%) percent of the total number of records

-10—-
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 31 of 48 PagelD: 31

distrubuted; (ii) records given away or sold at below stated wholesale
prices for promotional purposes to disc jockeys, record reviewers, radio
and television stations and networks, motion picture companies, music
publishers, COMPANY'S employees, ARTIST or other customary
recipients of promotional records or for use on transportation facilities;
(ii). records sold as scrap, salvage, overstock or "cut-outs"; (iv)
records sold below cost. No royalties shall be payable on any sales by
COMPANY'S licensees until payment or credit has been received by
COMPANY in the United States.

(q) As to records sald at a discount to "one-stops", rack
jobbers, distributors or dealers, whether or not affiliated with the
Distribution Company in lieu of the records given away or furnished on a
"no-charge" basis as provided in subparagraph 10(p) @) above, the
applicable royalty rate otherwise payable hereunder with respect to such
records shall be reduced in the proportion that said discount wholesale
price bears to the usual stated wholesale price.

(r) The royalty rates provided for in this Paragraph 10 shall
be applied against the retail Ust price (less COMPANY'S container
deductions, excise taxes, duties and other applicable taxes) for ninety
(90%), percent of the records sold which are paid for and not returned.
The term "retail list price" as used in this Agreement shall mean (i) for
records sold in the United States, the manufacturer's suggested retail
price in the United States and (ii) for records sald outside the United
States, the manufacturer's suggested retail price in the country of
manufacture or sale, as COMPANY is paid. In Those countries where a
manufacturer's suggested retail price is not utilized or permitted, the
generally accepted retail price shall be utilized. Notwithstanding the
foregoing with respect to sales in the United States, the retail Ust price
for a "Maxi~single” shall be deemed to be the lesser of (1) one hundred
seventy five (175%) percent of the retail list price of a Single or, (2)
the actual retail list price of such "Maxi~single”.

(s) COMPANY'S container deductions shall be a sum equal to:
(i) ten (10%) percent of the retail list price for records in disc form
(other than "compact disc” records), (ii) twelve and one~half (12~1/2%)
percent of the retail list price for records in disc form in
"double~fold" jackets or covers or in jackets which contain an insert of
any other special elements, (iii) twenty-five (25%) percent of the retail
list price for "compact-discs", and (iv) twenty (20%) percent of the
retail Hst price for pre-recorded tape and cartridge boxes or
containers, or any other form of package, container or box other than as
described herein.

ll. Statements as to royalties payable hereunder shall be sent by
COMPANY to ARTIST within sixty (60) days after the expiration of each
calendar quarter for the preceding quarterly period ending February 28,
May 31, August 31 or November 30. Concurrently with the rendition of
each statement, COMPANY shall pay ARTIST all royalties shown to be due by
such statement, after deducting all recording costs paid by COMPANY, all
payments made on behalf of ARTIST and all advances made to ARTIST
prior to the rendition of the statement. COMPANY shall make available
for ARTIST'S inspection and copying, extracts of the accounting

~L1-
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 32 of 48 PagelD: 32

statements received by COMPANY from its distributing record company
which pertain sclely to ARTIST. No statements need be rendered by
COMPANY for any such quarterly period after the expiration of the Term
hereof for which there are no sales of records derived from masters
hereunder nor any reserves to be liquidated. All payments shall be
made to the order of ARTIST and shall be sent to ARTIST at ARTIST'S
address first above written. COMPANY shall be entitled to maintain a
single account with respect to all recordings subject to this agreement.
COMPANY may maintain reasonable reserves, however, COMPANY agrees
that regarding such reserves: (1) with respect to LPs in disc form, each
base reserve as initially established shall not exceed twenty (20%)
percent of records shipped during the applicable accounting period and
shall, at the end of two (2) years from the date established, be reduced
to five (5%) ercent; (1) with respect to LPs in tape form, each base
reserve as initially established shall not exceed twenty-five (25%) percent
of tapes shipped during the applicable accounting period and shall, at
the end of two (2) years from the date. established, be reduced to ten
(10%) percent; and (iii) with respect to Singles, each base reserve as
initially established shall not exceed thirty-five (35%) of records shipped .
during the applicable accounting period and shall, at the end of two (2)
years from the date established, be reduced to tén (10%) percent.
. COMPANY shall fully Hquidate each base reserve within four (4) years
from the date such base reserve was established. At such time as a
reserve is liquidated, it shall be deemed to be a sale in the period in
which it was Hquidated. ARTIST shall be deemed to have consented to
all accountings rendered by COMPANY hereunder and said accountings
shal. be binding upon ARTIST and shall not be subject to any objection
by ARTIST for any reason unless specific objéction, in writing, stating
the basis thereof, is given to COMPANY withi8n eighteen (18) months
after the date rendered, and after such written objection, unless suit is
instituted within one (1) year after the date upon which COMPANY
notifies ARTIST that it denies the validity of the objection.

 

 

12. ARTIST shall have the right at ARTIST'S sole cost and expense
to appoint a Certified Public Accountant who is not then currently
engaged in an outstanding audit of COMPANY to examine COMPANY'S books and
records as same pertain to sales of records subject herein as to which
royalties are payable hereunder, provided that any such examination shall
be for a reasonable duration and shall take place at COMPANY'S offices
during normal business hours on reasonable prior written notice and shall
not occur more than once in any calendar year. In the event that ARTIST'S
certified public accountant is actually engaged in an outstanding audit
of COMPANY for a third party the time period within which such certified
public accountant must commence such audit shall not be deemed to run
during the audit performed for such third party. COMPANY will pay to
ARTIST, ARTIST'S share of any sums secured by COMPANY as a result
of COMPANYS audit of the distributing record company,

13. {a) All notices to ARTIST must be served upon ARTIST
personally, by prepaid telegram, or by depositing the same, postage
prepaid, by registered or certified mail, return receipt requested,
addressed to ARTIST at ARTIST'S address first above written with a

~12~-
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 33 of 48 PagelD: 33

simultaneous copy sent to Elliot Cahn, Esq., Graham, Indursky and
Schindler, P.C., 5315 Callege Avenue, Oakland, California 94618.

(b) All notices to COMPANY must be in writing and must be
sent postage prepaid by registered or certified mail, return receipt
requested, addressed to COMPANY'S address first above written with a
simultaneous copy sent in the same manner to Michael S. Toorock, Esq.,
605 Third Avenue, New York, New York 10158.

14. (a) AN musical compositions or material recorded pursuant to
this Agreement which are written or composed, in whole or in part, or
owned or controlled, directly or indirectly, by ARTIST or any individual
member of ARTIST or any producer of the masters subject hereto (herein
called "Controlled Compositions") shall be and are hereby licensed to
COMPANY ‘for the United States, at a royalty. per selection equal to
seventy-five (75%) percent of the minimum statutory per selection rate
{without regard to playing time) effective on the date of commencement
of recording of the masters concerned. If COPMPANY secures a more
favorable mechanical royalty rate from the Distribution Company, the
mechanical royalty rate payable to ARTIST shall be increased in the same
manner. The aforesaid seventy-five (75%) percent per selection rate
shall hereinafter sometimes be referred to as the "Per Selection Rate".
Notwithstanding the foregaing, the maximum aggregate mechanical royalty
rate which: COMPANY shall be required to pay in respect of any Single,
Maxi~single or LP hereunder, regardless of the total number of all
compositions contained therein, shall not exceed two (2) times, and ten
(10) times the Per Selection Rate, respectively, and in respect. of any EP
hereunder, regardless of the total number of all compositions contained
therein, shall not exceed the Per Selection Rate times the total number
of masters contained therein. In this connection, it is specifically
understood that in the event that any Single, Maxi~single, EP or LP
contains other compositions in addition to the Controlled Compositions
and the aggregate mechanical royalty rate for said Single, Maxi-single,
EP or LP shall exceed the applicable maximum aggregate mechanical
royalty rate for the Controlled Composition contained thereon shall be
reduced by the aforesaid excess over said applicable maximum aggregate
mechanical royalty rate. In the event ARTIST advises COMPANY of its
desire to record a composition other than a Controlled Composition and
the mechanical royalty payable for such composition results in exceeding
the aforementioned aggregate mechanical royalty rate, COMPANY shall be
responsible for 50% of such excess and ARTIST shall be responsible for
50% of such excess. Additionally, COMPANY shall have the right with
respect to any Single, Maxi~single, EP or LP, the aggregate mechanical
royalty rate provided in this subparagraph 14(a) to deduct such excess
payable thereon from any and all monies payable to ARTIST pursuant to
this or any other agreement. All mechanical royalties payable hereunder
shall be paid on the basis of net records sald hereunder for which
royalties are payable to ARTIST pursuant to this Agreement,
Notwithstanding anything to the contrary contained herein, mechanical
royalties payable in respect of Controlled Compositions for sales of
records for any use other than as described in subparagraphs 10(a),
(e), (g) and (k) hereof shall be seventy-five (75%) percent of the
otherwise applicable Per Selection Rate. Contralled Compositions which

~]3+
“semana nae AMS HAASE tte a Mats JAMMER TY STR SLI MES Lin dave iT le nul Lawetat a, a Lo

Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 34 of 48 PagelD: 34

are arranged versions of any musical compositions in the public domain,
when furnished by ARTIST for recording hereunder, shall be free of
copyright royalties. Any assignment of the ownership or administration
of copyright in any Controlled Composition shall be made subject to the
provisions hereof and any inconsistencies between the terms of this
Agreement and mechanical licenses issued to and accepted by COMPANY
shall be determined by the Terms of this Agrteement. If any Single,
Maxi-single, EP or LP contains other compositions in addition to the
Controlled Compositions, ARTIST will obtain for COMPANY's benefit
mechanical Hcenses covering such composition on the same terms and
conditions applicable to Controlled Compositions pursuant tot | his
Paragraph 14,

(b) In respect of all Controlled Comp411
ositions performed in Pictures, (other than those intended for general
theatrical distribution) COMPANY is hereby granted an irrevocable
perpetual worldwide license to record and reproduce such Com positions
in such Pictures and to distribute and perform such Pictures including,
but. not limited to, all Video shows thereof, and to authorize others to do
so. COMPANY will not be required to make any payment in connection
with those uses, and that license shall apply whether or not COMPANY
receives any payment in connection with those Pictures. Simultaneously
with ARTIST'S submission to COMPANY of the information required
pursuant to subparagraph 22(c) (i) hereof, ARTIST shal furnish
COMPANY with a written acknowledgement from the person(s) or
entity (ies) controlling the copyright in each non-Controlled Composition
to be embodied on any Picture confirming the terms upon which said
person(s) or entity (ies) controlling the copyright in each non-Controlled
Composition to be embodied on any Picture confirming the terms upon
_which said person(s) or entity(ies) shall issue Hoenses in respect
thereof. Upon COMPANY'S request therefor, ARTIST shall cause said
person(s) or entity(ies) to forthwith issue to COMPANY (and its
designees) licenses containing said terms and such other terms and
conditions as COMPANY (or its designees) may require. Royaltles in
connection with licenses for the use of non-Controlled Compositions
pertaining to Pictures and Videotapes are included in the royaltes set
forth in subparagraph 20{d) hereof, as described in subparagraph
20(d) Gi). If the copyright in any Controlled Composition is owned or
controlled by anyone else, ARTIST will cause that person, firm or
corporation to grant COMPANY the same rights described in this Paragraph
14, on the same terms.

(c) Notwithstanding anything in the foregoing
provisions of this Paragraph 14 to the contrary, if a particular
selection recorded hereunder is embodied more than once in a
particular record, COMPANY shall pay mechanical royalties in
connection therewith at the applicable rate for such composition as
though the selection was embodied thereon only once.

(d) The foregoing not withstanding in the event that records
manufactured hereunder are distributed by an independent record
distribution company, Controlled Compositions shall be deemed licensed to
COMPANY at teh full statutory per selection rate, however, in no event
shall such Hcense exceed $.40 per LP.

~]4-
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 35 of 48 PagelD: 35

15. (a) In the event that ARTIST for any reason fails to timely
fulfill all of ARTIST'S recording and delivery coOmmitments hereunder
in accordance with all of the terms and conditions of this Agreement,
then, in addition to any other rights or remedies which COMPANY may
have, COMPANY shall have the right, upon written notice to ARTIST at
any time prior to the expiration of the then current Period, (i) to
terminate this Agreement without further obligation to ARTIST as to
unrecorded or undelivered masters, OR (ii) to extend the then current
Period of the Term for the duration of such default plus one hundred
fifty (140) days with the times for the exercise by COMPANY of its
options to extend the Term and the dates of commencement of subsequent
Periods deemed extended accordingly. It is specifically understood that
COMPANY may exercise any or all of its rights pursuant to
subparagraph 15(a) (i) and (ii) at any time(s) prior to the date the Term
would otherwise expire. COMPANY's obligations hereunder shall be
suspended for the duration of any such default. The previsions of this
‘subparagraph shall not result in an extension of the Term for a period
in excess of the period permitted by applicable law, if any, for the
enforcement of personal service agreements.

 

b) Nothing herein contained shall obligate COMPANY to permit
ARTIST to record the minimum number of masters specified herein to be
recorded during the Term hereof, it being understood that COMPANY'S sole
-obligation shall be to pay ARTIST an amount equal to the difference
between the approved Recording Cost Budget for the LP which is not
recorded and the recording costs incurred by ARTIST in recording and
delivering the preceding LP immediately .

 

c) COMPANY reserves the right, at its election, to suspend
the operation of this Agreement for the duration of any of the following
contingencies, if by reason of any such contingency, it is materially
hampered in the performance of its obligations under this Agreement or
its normal business operations are delayed or become impossible or
commercially impracticable: Act of God, fire, catastrophe, labor
disagreement, acts of government, its agencies or officers, any order,
regulation, ruling or action of any labor union or association of
aruists, musicians, composers or employees affecting COMPANY or the
industry in which it is engaged, delays in the delivery of materials and
supplies, or any other cause beyond COMPANY'S control. Any such
suspension due to a labor controversy which involves only COMPANY or the
Distribution Company shall be limited to a period of six (6) months. The
foregoing rights of suspension shall not apply to COMPANY'S obligation
to account and pay ARTIST unless the event creating such right of
suspension directly affects COMPANY'S ability to prepare an accounting
statement. :

dq) If ARTIST'S voice or ARTIST'S ability to perform as an
instrumentalist should be materially or permanently impaired, then in
addition to any other rights or remedies which COMPANY may have,
COMPANY shall have the right, upon written notice to ARTIST, to
terminate this Agreement and shall thereby be relieved of any
liability in connection with unrecorded masters.

~15-
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 36 of 48 PagelD: 36

16. ARTIST expressly acknowledges that ARTIST'S services
hereunder are of a special, unique and intellectual character which
gives them peculiar value, and that in the event of a breach or
threatened breach by ARTIST of any term, condition or covenant hereof,
COMPANY will be caused immediate irreparable injury... ARTIST
expressly agrees that COMPANY shall be entitled to injunctive and other
equitable relief, as permitted by law, to prevent a breach or threatened
breach of this Agreement, or in any portion thereof, by ARTIST, which
relief shall be in addition to any other rights or remedies, for damages
or otherwise, available to COMPANY.

17. (a) ARTIST warrants and represents that ARTIST is under
no disability, restriction or prohibition, whether contractual or
otherwise, with respect to ARTIST'S right to execute this agreement and
perform its terms and conditions. Without limiting the foregoing,
ARTIST specifically warrants and represents that no pricr obligations,
contracts or agreements of any kind undertaken or entered into by
ARTIST. will interfere in any manner with the complete performance of
this Agreement by ARTIST or with ARTIST'S right to record any and all
selections hereunder. ARTIST warrants and represents that there are
now in existence no prior unreleased masters embodying ARTIST's
performances. ARTIST further warrants and represents that COMPANY
shall not be required to make any payments of any nature for, or in
connection with, the rendition of ARTIST+S services or the
acquisition, exercise or exploitation of rights by COMPANY pursuant to
this Agreement, except as specifically provided hereinabove.

{ob} ARTIST warrants and represents that no materials, or
any use thereof, will violate any law or infringe upon or viclate the
rights of any third party. "Materials" as used in this subparagraph
17(b) shall include: (i) al musical compositions and other materials
contained on masters subject hereto, (ii) each name used by ARTIST, in
connection with Masters recorded hereunder, and (iii) all other
materials, ideas, other intellectual properties or elements furnished
or selected by ARTIST and contained in or used in connection with any
masters recorded hereunder or the packaging, sales, distribution,
advertising, publicizing or other exploitation thereof.

(c) ARTIST agrees to and does hereby indemnify, save and hola
COMPANY harmless from any and all loss and damage (including court costs
and reasonable attorneys' fees) arising out of, connected with or as a
result of any inconsistency with, failure of, or breach or threatened
breach by ARTIST of any warranty, representation, agreement,
undertaking or covenant contained in this Agreement including, without
limitation, any claim by any third party in connection with the foregaing
which has been adjudicated by a court of competent jurisdiction or
settled with ARTIST'S consent, such consent not to be unreasonably
withheld. In addition to any other rights or remedies COMPANY may
have by reason of any such inconsistency, failure, breach, threatened
breach or claim, ARTIST shall reimburse COMPANY, on demand, for any
payment made by COMPANY at any time after the date hereof with
respect to any Joss, damage or liability resulting therefrom and in
addition thereto COMPANY shall have the right to deduct from any and

-~L6-
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 37 of 48 PagelD: 37

all monies otherwise payable to ARTIST under this agreement a sum(s)
equal to such loss, damage and liability (including anticipated and actual
court costs and reasonable attorneys’ fees) and shall hald any such —
amount(s) in an interest bearing account. COMPANY may not go
withhold if ARTIST posts a bond which has’ been approved in all
respects) (form, amount, duration, surety, etc.) by COMPANY.
COMPANY shall give ARTIST notice of any third party claim to which
the foregaing indemnity applies and ARTIST shall have the right to
participate in the defense of any such claim through counsel of
ARTIST'S own choice and at ARTIST'S expense. Pending the
determination of any such claim, COMPANY may withhold payment of all
monies under this or any other agreement in any amount consistent with
such claim. If no litigation is commenced within one (1) year following
the assertion of any claim referred to above, COMPANY shall pay to
ARTIST any sums withheld pursuant to this paragraph plus. any
accumulated interest.

 

18. Except as expressly set forth herein, wherever in this
Agreement ARTIST'S approval or consent is required, such approval or
consent shall not be unreasonably withheld. COMPANY may require
ARTIST to formally give or withhold such approval or consent by giving
ARTIST written notice requesting same and by furnishing ARTIST with
the information or material in respect of which such approval or consent
is sought. ARTIST shall give COMPANY written notice of approval or
disapproval within seven (7) days after such notice. ARTIST shall ‘not
hinder nor delay the scheduled release of any record hereunder. In the
event of disapproval or no consent, the reasons therefor shall be stated.
Failure to give such notice to COMPANY as aforesaid shall be deemed to
be consent or approval.

19. During the Term, ARTIST shall become and remain a member in
good standing of any labor unions with which COMPANY may at any time
have agreements requiring such union membership, including, but not
limited to, the American Federation of Musicians and the American
Federation of Television and Radio Artists. All masters subject
hereto shall be produced in accordance with the rules and regulations
of all unions having jurisdiction.

20. (a) In addition to ARTIST'S recording and delivery
commitments as set forth in Paragraph 3 of this Agreement, ARTIST
shall comply with requests, if any, made by COMPANY in connection with
the production of Pictures. In this connection, and subject to ARTIST'S
prior professional commitments ARTIST shall appear on dates and at
places requested by COMPANY for the filming, taping or other fixation
of audio-visual recordings. ARTIST shall perform services with respect
thereto as COMPANY deems desirable in a timely and first-class manner.
COMPANY shall not combine more than four {4) separate masters
embodying artist's performances in one (1) Videoshow for commercial
exploitation without first consulting with ARTIST. ARTIST
acknowledges that the production of Pictures invdlves matters of
judgment with respect to art and taste, which judgment shall be
exercised by COMPANY in consultation with ARTIST but that
COMPANY'S decisions with respect thereto shall be final.

-~lL7~
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 38 of 48 PagelD: 38

(b) (i) Each Picture produced. during the Term of the
Agreement shall be owned by COMPANY (including the worldwide
copyrights therein and thereto and all extensions and renewals
thereof) to the same extent as COMPANY'S rights in master recordings
made under this Agreement.

(ii) COMPANY will have the unlimited right to
manufacture Videoshows of the Picture and to rent, sell, distribute,
transfer, sublicense or otherwise deal in such Videoshows under any
i trademarks, tradenames and labels to exploit the Picture by any means
i now or hereafter. known or developed; or to refrain from any such
exploitation, throughout the world.

 

(c) Gi) Following COMPANY'S receipt of invoices therefor,
COMPANY agrees to pay all costs actually incurred in the production of
Pictures made at COMPANY's request hereunder, provided such costs have
been previously approved by COMPANY in writing. In this connection,
prior to commencing. production of any Picture, ARTIST shall submit to
COMPANY, in writing, a detailed budget for each Picture. Said budget
shall include the following information: (i) the musical compositions and
other material to be embodied thereon; (ii) the general concept therefor
and (iti) the producer, director and any other key personnel therefor.
Following ARTIST'S receipt of COMPANY'S approval of said budget,
ARTIST shall commence production of the Picture. ATL costs incurred in
excess of the applicable approved budget for reasons within ARTIST'S
control, shall be ARTIST'S sole responsibility and ARTIST agrees to pay
and discharge all such excess costs. In the event COMPANY agrees to
pay any such excess costs, same may be recouped from any and all
monies due to ARTIST pursuant to this agreement.

 

(ii) Fifty (50%) percent of the following sums, if any,
paid by COMPANY in connection with each Picture shall be an advance
against and recoupable by COMPANY out of all royalties becoming
payable to ARTIST pursuant to this agreement, except mechanical
royalties payable pursuant to Paragraph 14 hereof:

(A) All expenses incurred by COMPANY in
connection with the preparation and production of the Picture and the
conversion of the Picture to Video Masters that are made to serve as
prototypes for the duplication of the Videoshows of the Pictures;

(B) All of COMPANY's direct out-of-pocket costs
{such as for rights, artists (including ARTIST), other personnel,
facilities, materials, services, and the use of equipment) in
connection with all steps in the production of the Picture and the
process leading to and including the production of such Video Masters
(including, but not limited to, packaging costs and the costs of
making and delivering duplicate copies of such Video Masters): and

(C) If in connection therewith COMPANY furnishes
any of its own facilities, materials, services or equipment for which
COMPANY has a standard rate, the amount of such standard rate or if
there is no standard rate, the market value for the services or thing

-~18-
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 39 of 48 PagelD: 39

furnished.

(ii) AN sums that COMPANY in its sole discretion deems
necessary or advisable to pay in connection with the production of
Pictures and the exploitation of COMPANY's Yights therein in order to
clear rights or to make any contractual payments that are or may
become due on the part of COMPANY, to ARTIST or any other person, firm
or corporation by virtue of the exploitation of COMPANY'S rights
therein, in order to avoid, satisfy or make unnecessary any claims or
demands /by any person, firm or corporation claiming the right to
payment therefor, including, but not limited to, any payment to an

\ actual” or alleged copyright owner, patent owner, union, union-related
“trust fund, pension plan or other entity, and any payment for an
actual or alleged copyright owner, patent owner, union, union-related
trust fund, pension plan or other entity, and any payment for an
actual or alleged re-run fee, residual, royalty, license fee or
otherwise shall constitute advances against and recoupable out of all
royalties becoming payable to you pursuant to this or any other
agreement. No payment pursuant to this subparagraph 22(c) (iii) shall
constitute a waiver of any ARTIST'S express or implied warranties and
representations.

(a) (i) Conditioned upon ARTIST'S full and faithful performance

of all of the terms and conditions of this Agreement, COMPANY shall pay

ARTIST: royalties equal ‘to fifty (50%) percent of COMPANY's Video Net

Receipts with respect. to COMPANY's exploitation of Pictures subject. to
this Agreement. Monies earned and received by COMPANY from any licensee

(rather than monies earned and received by the licensee) in respect. of

exploitation of Pictures shall be included in the computation of Video

Net Receipts.

(ii) The royalties provided in subparagraph 22(d) (i) shall
not. include any royalty obligations COMPANY may have to any other
person, firm or corporation who supplied services or xights used in
connection with Pictures, including, without limitation,, procedures,
directors, extras and any such royalties shall be deducted from the
gross monies earned and received by COMPANY from the exploitation of

Pictures.

(iii) With respect to the audiovisual material embodying
Pictures made hereunder together with other audiovisual materials,
royalties payable to ARTIST shall be computed by multiplying the
royalties otherwise applicable by a fraction, the numerator of which is
the amount of playing time in such audiovisual material of Pictures made
hereunder and the denominator of which is the total playing time of such
audiovisual material.

(iv) As to Pictures embodying performances of ARTIST
together with the performances of another artist or artists, the
royalties otherwise payable hereunder shall be prorated by multiplying
such royalties by a fraction, the numerator of which is one and the
denominator of which is the total number of artists whose performances
are embodied on such Pictures.

-]9-
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 40 of 48 PagelD: 40

{(e} COMPANY shall have the right to use and allow others to
use each Picture for advertising and promotional purposes with no
payment to ARTIST. As used, herein, "advertising and promotional
purposes” shall mean all uses {except commercial endorsements of a
product or service) for which COMPANY receives no monetary
consideration for licenses in excess of a reasonable amount as legal fees,
administrative costs or similar type payments and as reimbursement for
transaction costs incurred by COMPANY in connection with such uses,
such as tape, duplication costs, shipping, handling and insurance costs.

(f) (i) During the Term of this Agreement, no person, firm or

corporation other than COMPANY will be authorized to make, sell,
broadcast or otherwise exploit audio-visual materials unless: (i)
ARTIST first notifies COMPANY of all of the material terms and
conditions of the proposed agreement pursuant to which the
audio-visual materials is to be made, sald, broadcast or otherwise
exploited, including, but not limited to, the titles of the compositions |
covered by the proposed agreement, the format to be used, the manner
of exploitation proposed and the identities of all proposed parties to the
agreement, and (ii) ARTIST offers to enter into an agreement. with
‘COMPANY containing the same terms and conditions described in such
notice and otherwise in the same form as this Agreement, but with
payments to ARTIST that are ninety (90%) percent of the payments to
ARTIST in such proposed agreement. If COMPANY does not accept
ARTIST'S offer within sixty (60) days after COMPANY'S receipt of same,
ARTIST may then enter into that proposed agreement with the same
. parties mentioned in such notice, subject to subparagraph 22(f) (i) hereof
-and provided that such agreement is consummated with those parties
within thirty (30) days after the end of that sixty (60) day period upon
the same terms and conditions set forth in ARTIST'S notice and offer to
COMPANY. If that agreement is not consummated within the latter thirty
(30) day period, no party except COMPANY will be authorized to make,
sell, broadcast or otherwise exploit such audio-visual materials unless
ARTIST first offers to enter into an agreement with COMPANY as
provided in the first sentence of this subparagraph 22(f). COMPANY
will not be required, as a condition of accepting any offer made to
COMPANY pursuant to this subparagraph 22(f) to agree to any terms or
conditions which cannot be fulfilled by COMPANY as readily as by any
other party (for example, but without limitation, the employment of a
particular producer or director).

(i) If COMPANY does not accept an offer made to it pursuant
to this subparagraph 22(f), such non-acceptance shall not be
considered a waiver of any of COMPANY'S rights pursuant to this
Agreement. Such rights include, without limitation, the right to prevent
ARTIST from exploiting audiovisual material featuring ARTIST
in the form of Videoshows, and the right to prevent ARTIST from
authorizing any use of masters owned by or exclusively licensed to
COMPANY unless COMPANY so agrees. ARTIST shall not act in
contravention of such rights.

(g) In all other respects (e.g., the times for accountings
to be rendered, and warranties and representations made by ARTIST)

—20-
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 41 of 48 PagelD: 41

Pictures and Video Masters shall be governed by the same terms and
conditions as are applicable to masters subject to this Agreement.

21. For the purpose of this Agreement, the following definitions
shall apply: . ,

(a) "Master" - The equipment of a seven (7") inch 45 rpm
single-sided recording of not less than 2-1/2 minutes of playing time
intended for use in the manufacture and sale of records.

 

(b) "Single" - A seven (7") inch 45 rpm double-sided record
embodying thereon two (2) masters. A "Maxi-single" is twelve (12")
inch double-sided record embodying thereon not more than four (4)
; masters.

(c) "EP" - A double-sided record embodying thereon either
five (5) masters or six (6) masters.

(dq) "LP" - a twelve (12") inch 33-1/3 rpm double-sided
long-playing record of not less than 35 minutes of playing time.
Multiple sets which consist of more than one (1) LP intended to be
‘released, packaged and sold together for a single overall price shall
be deemed to be the equivalent of one (1) LP for the purposes of this
Agreement, but shall not be recorded hereunder without COMPANY's prior

written consent.

 

 

 

(e) "Records", “phonograph records", "recordings" and
“sound recordings" - AIL forms of recording and reproduction by which
sound may be recorded now known or which may hereafter become
known, manufactured or sald primarily for home use, juke box use, or
use on or in means of transportation, including, without limiting the
foregoing, magnetic recording tape, film, electronic video recordings and
any other medium or device for the production or artistic performances
manufactured or sold primarily for home use, juke box use or use on or
in means of transportation, whether embodying {1 sound alone or Gi)
sound synchronized with visual images, e.g., "sight and sound" devices.

(f) "Delivery", "deliver" or "delivered" - The actual receipt
by COMPANY of completed, fully mixed, leadered and edited masters
comprising each LPs commercially satisfactory to COMPANY and ready for
COMPANY's manufacture of records, together with all materials, consents,
approvals, Hcenses and permissions.

-21~
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 42 of 48 PagelD: 42

(g) "Recording Costs" ~ Wages, fees, advances and payments
of any nature or in respect of all musicians, vocalists, conductors,
arrangers, orchestrtors, engineers, producers, copyists, etc.; payments
to a trustee or fund based on wages to the extent required by any
agreement between COMPANY and any labor organization or trustee; all
studio, tape, editing, mixing, re-mixing, mastering to tape and
engineering costs; all costs of travel, per diems, rehearsal halls,
non~studio facilities and equipment, dubdown, rental and transportation
of instruments all costs occasioned by the cancellation of any scheduled
recording session; and all other costs and expenses incurred in producing
the master recordings hereunder which are then customarily recognized as

recording costs in the recording industry.

(h) “mid-priced LP" - An LP which bears a suggested retail
list price in the applicable country of the Termitory of at least
sixty-seven (67% percent but not more than eighty (80%) percent of the
suggested retail list price of the majority of COMPANY'S or COMPANY'S
licensee's, as applicable, then-current newly-released LPs.

() "budget LP” - An LP which bears a suggested retail Ust
price in the applicable country of the Territory of less than
sixty-seven (67%) percent of the suggested retail lst price of the
majority of COMPANY's or COMPANY's licensee's, as applicable,
then-current, newly-released LPs. ~

; ) "Pictures" - motion pictures and other audiovisual works
that have a soundtrack substantially featuring performances of ARTIST.

(k) "Videoshows" - Videocassettes, Videodiscs or any other
devices, now or hereafter known or developed, that enable the Picture
to be perceived visually, with or without sound, when used in
combination with or as part of a piece of electronic, mechanical or
other apparatus.

(1) "Videodisc” - A disc~type Videoshow that enables the
Picture to be perceived visually, with or without sound, through a
television-type playback system or device.

(m) "Videocassette" - A videoshow other than a Videodisc
(e.g., a Videoshow in the form of a pre-recorded tape).

(n) "Video Masters” -— Master Videoshows.

{o) "Video Net Receipts" - Monies earned and received by
COMPANY from exploitation of Pictures less a twenty (20%) percent
gross distribution fee (if actually incurred by the COMPANY), and less
any out-of-pocket expenses, payments to any music publisher,
copyright, union and other third party payments, taxes and adjustments
borne by COMPANY in connection with such exploitation and collection
and receipt by COMPANY of such monies.

22. COMPANY shall have the right to assign this Agreement in

whole or in part to any subsidiary, parent company, affiliate or to any
third party acquixing a substantial portion of COMPANY'S assets or stock.

22
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 43 of 48 PagelD: 43

23. Notwithstanding any provision to the contrary herein, ARTIST
Shall have the right to perform as the producer of or as a so-called
non-featured "back-up musician", "background vocalist” or "side man"
with featured artists for the purpose of making phonograph records for
third parties only upon the followinmg conditions:

(a) ARTIST'S activities in this regard will not in any way
interfere with the prompt and timely performance of the recording and
delivery ohligations provided in this agreement; .

(b) ARTIST shall give COMPANY written notice thereof in
advance and the compositions to be performed and recorded shall not be
compositions recorded pursuant to this Agreement;

 

Bp (c) ARTIST shall not in any manner restrict himself from
: thereafter performing the same compositions for COMPANY;

(d) ARTIST shall not receive more than twice the applicable
minimum union scale payment for any such performances;

 

(e) if any such records are released in album, ARTIST'S name
may only be used in the liner of such album in a size, prominence, and
typestyle as customary in the recording industry for the name of such
non~featured "back-up musicians", "background vocalists" and "sidemen"
whose performances are used and who are given credit on such album and in
the same place on the liner where all other such non~featured performers
are listed and COMPANY shall be given appropriate courtesy credit in
connection with any use of ARTIST'S name on the liner of such album; -

:
i
5
i

(f) ARTIST shall not perform any step-outs, solos of more
than fifteen (15) seconds or duets in connection with such master
recordings; and

(g) except as otherwise provided above, ARTIST's name,
likeness or photograph shall not be used in any manner by any third
party in connection with ARTIST's performance or in any advertising
.thereof. ARTIST'’s performance may not be used in any manner in
connection with "sight and sound” devices.

24, (a) This Agreement is intended to bind the individuals Hsted
on the first page hereof jointly and individually. Accordingly, whenever
the word "ARTIST" is used in this Agreement, it shall mean, except as is
expressly otherwise provided for herein said individuals jointly and
individually, except that all payments to ARTOST shall be made to ARTIST
jeintly .

(b) ft is the intention of ARTIS? that the individuals
comprising ARTIST shall, for so Jong as this Agreement shall be in
effect, will perform together as a group (the "Group") for COMPANY.
If any individual comprising ARTIST refuses, neglects or fails to
perform togehter with the other individuals comprising ARTIST in
fulfillment of the obligations agreed to be performed under this
Agreement or leaves the Group, ARTIST shall give COMPANY prompt
written notice thereof. Said individual shall remain bound by this
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 44 of 48 PagelD: 44

Agreement, including, but not limited to, the pruisions of subparagraph
24(c) hereof or COMPANY, by notice in writing, (i) terminate this
Agreement in its entirety without any obligation as to unrecorded or
undelivered masters. The individual whose engagement is so terminated
may not perform for others for the purpose. of recording any selection as
to which the applicable restrictive period specified in Paragraph 4 of
this Agreement has not expired. Any member of the Group who refuses,
neglects or fails to perfrom with the Group or who leaves the Group shall
not thereafter use the professional name of the Group in any commercial
or artistic endeavor; said professional name shall remain the property of
those members of the Group who continue to perform their obligations
hereunder and whose engagements are not terminated. ‘The person, if any,
engaged to replace the individual whose engagement is terminated shall be
mutually agreed upon by COMPANY and the remaining individuals comprising
ARTISt. Neither party shall unreasonably withhold agreement with regard
thereto; and, if agreement cannot be reached, COMPANY may terminate this
Agreement by notice in writing. In the event that an individual
engagement is terminated by notice from COMPANY, or by mutual covenant,
(i) each party shall be relieved and discharged from liability for
masters unrecorded at the time of such notice or mutual consent and (ii)
ARTIST will be solely responsible for and shall pay all monies required
to be paid to any individual whose engagement is so terminated in
connection with all masters theretofore or thereafter recorded under this
Agreement and ARTIST will hold COMPANY harmless with respect thereto.
Each person added to ARTIST, asa replacement or otherwise, shall become
a party to this Agreement as a condition precedent to being so added.

 

(c) In addition to the rights provided in the preceding

subparagraph 24(b), COMPANY shall have, and each individual comprising
ARTIST hereby grants to COMPANY, an irrevocable option for the individual
and exclusive services of such individual(s) comprising ARTIST for the
prupose of making phonograph records. Said option with respect to such
individual(s) may be exercised by COMPANY giving such individual(s)
notice in writing within three (3) months after COMPANY receives the
notice provided for in subparagraph 24(b) to the effect that such
individual(s) comprising ARTIST or that such individual(s) has left the
Group or that the Group has disbanded. In the event of COMPANY's
exercise of such option, such individual(s) shall be deemed to have
entered into a new and separate agreement with COMPANY with respect to
such individual(s) exclusive recording services upon all the terms and
conditions of this Agreement except that: (1) the intHal period shall
be for a period of one (1) year from the date of COMPANY's exercise of
such option with an additional number of options granted to COMPANY to
extend the term of such agreement for additional consecutive one {1) year
periods equal to the number of years then remaining upon this Agreement,
but in no event less than three(3) additonal years, which options shall
be exercised by COMPANY giving notice to such individual at any time
prior to each applicable anniversary date; (ii) the minimum recording and
deliver obligation shall be one (1) LP per period; provided, however,
that COMPANY shall have the right to request additional sides up to one
(1) LP during each period; (iii) the provisions contained in subparagraph
7(b) and subparagraph 8 and subparagraph 10(a) of this Agreement shall
not be applicable; (iv) COMPANY shall advance all recording costs in

~2uh-
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 45 of 48 PagelD: 45

respect to masters to be recorded by each individual up to the amount of
the budget approved by COMPANY therefor; (v) COMPANY's royalty obligation
to such individual in respect of such recordings shall be the payment to
such individual of the royalties computed as set forth in this Agreement
except that the Basic U.S. Singles Rate shall be six (6%) percent and
the Basic U.S. LP Rate shall be ten (10%) percent with royalties for all
other uses (foreign sales, clubs, licensing, etc.), reduced
proportionately; (vi) COMPANY shall maintain separate accounts with
respect to recordings subject to this Agreement and those embodying the
performances of such leaving individual. However, such leaving
member's account with COMPANY shall be debeted with a sum equal to
two times the leaving individual's pro-rata phase of ARTIST'S
unrecouped balance as of the close of the accounting period following his
leaving ARTIST and ARTIST'S account shall be credited with an identical
amount. By way of illustration only, if ARTIST is comprised of five (5)
members and one (1) member leaves when the ARTIST'S account with
COMPANY has an  unrecouped balance of Fifty Thousand Dollars
($50,000) then the leaving individual's account with COMPANY shall be
unrecouped in the sum of ‘Twenty Thousand Dollars ($20,000) and
ARTIST'S account. with COMPANY shall be deemed unrecouped in the sum
of Thirty Thousand Dollars ($30,000); and (vii) recordings by such
individual shall not be applied in diminution of ARTIST's minimum
recording committment as set forth in this Agreement.

_ (da) No changes in the individuals comprising ARTIST may be
made without COMPANY's prior written consent which consent shall -not_
be reasonably withheld. ARTIST shall not have the right, so long as
this Agreement is in effect, to assign ARTIST's professional name as
mentioned on Page 1 hereof (or any other name(s) utilized by Artist in
connection with recordings subject hereto) or to permit the use of said
name(s) by any other individual or group of individuals without
COMPANY's prior written consent, and any attempt to do so shall be null
and void and shall convey no right or title. The individuals comprising
ARTIST jointly and severally represent and warrant that they are and
shall be the sole owners of all such professional name(s), amd that no
other person, firm or corporation has the right to use said mane(s) or
to permit said name(s) to be used in connection with phonograph
records, and that the individuals comprising ARTIST have the authority
to grant COMPANY the exclusive right to use said name(s) in the
Territory. COMPANY shall have the exclusive right to use said name(s)
in accordance with all of the terms and conditions of this Agreement.

25. Intentionally omitted.

26. This Agreement shall be deemed to have been made in the
State of New York and its validity, construction, performance and
breach shall be governed by the laws of the State of New York
applicable to agreements made and to be wholly performed therein.
ARTIST agrees to submit to the jurisdiction of the Federal or State
Courts located in New York City in any action which may arise out of
this Agreement.

27. This Agreement shall not become effective until it is executed
by all parties.
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 46 of 48 PagelD: 46

“IN WITNESS WHEREOF,

the parties hereto have _ executed this

’ Agreement on the Oey and year first above written.

marae

 

 

 

BY: paul. h. Wy ines iii
BILLY MILANO p/kYa

BILLY MASSIE

Tion PUD, Lure, P|
es

aos
KEITH DAVIS

p/k/a “Method of Destruction"

 
 

 

 
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 47 of 48 PagelD: 47

EXHIBIT B
Case 2:19-cv-16683-BRM-ESK Document1 Filed 08/14/19 Page 48 of 48 PagelD: 48

Udéld/ 26ly W4i22PM Loledadnudy DTUNY LUREEK FAl l/l

ee: th eure ee Pike bse eh ty Bk BEY
ree Ly AML AT Ry, sehr kd EAE id AR iE

Thig TRADEMARK ASSIGNMENT (the “Assignment”} made this 1M tay af April,
2018, by and between Witlam John Massie, an individual and citizen of the United
‘States with an address of oo Megaforee Records, 89 8” Avenue, #606, New York, New
‘York 10008 (Assignor) and Megaforce Records, inc. a New York corporation with &
mating address of 89 6" Avenue, #600, New York, New York 10005 (Assignes”}.

WITNESSETH

WHEREAS, Acsignor ia the owner of all right, tile and Interast in and 10 United
States Trademark Application No. 87/493,547 for the mark M0.0. METHOD OF
‘DESTRUCTION in Class 9 for seas of musical sound recoraings, downioadabls
“musical sounet recordings; musfoal video recordings: downloadable musioal video
recordings: audiovisual pecordings; downloadable audiovisual recerdings (hereinafter
ihe “Appiled-For Mark"); *

WHEREAS, Assignor is the owner of all right, title and interest in and to: () the
‘name and mark MLO.D. METHOD OF DESTRUCTION; (i) the name and mark BOD;
(i) the came and mak MOD, and (iv) the name and mark METHOD OF
DESTRUCTION, afl Ia connection with music and band related gagds and services,
including but not limited to musical recordings, ive performances and merchandise
‘(hereinafter the “Common Law Marks” and, together with the Appied-For Mark,
collectively, the Marks"); '

WHEAEAS, Agsionor has agreed to assign all rights in and to the Marks to

Assignes, and Assignee has agreed to acquire all rights In and to the Marks, ineiuding
_any anc all common law rights in and fo said Marks, and any and all registrations that
may result theralrom.

NOW, THEREFORE, ior good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Assignor hereby assigns to Assignee all
right, tite and interest throughout! the word In aad to said Marks, together with: (i) all of

ithe goodwill symbolized by said Maries; and (1) the right fo recover damages and profits
and ail other remedies for past and fulure infringernents of the Marks,

IN WITNESS WHEREOR, Assignor bas caused this Assignment io be duly

  

 

 

 
